[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit


No. 00-1267

                     MARIA MARCANO-ARROYO,

                     Plaintiff, Appellant,

                              v.

                      K-MART, INC., ETC.,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,

                 Coffin, Senior Circuit Judge,

                   and Stahl, Circuit Judge.


     Miguel A. Pérez Vargas and Daliah Lugo Auffant on brief for
appellant.
     María T. Ferrán Pérez-Benitoa, Juan B. Soto Bálbas, and
Mercado & Soto on brief for appellee.
September 20, 2000
             Per Curiam.       In this appeal, the plaintiff challenges

the district court's dismissal of her civil action on the ground

of res judicata.           See Marcano-Arroyo v. K-Mart, Inc., No. 97-

1986 (HL), slip op. (D.P.R. Dec. 22, 1999).                    We previously have

acknowledged        that   when   a   trial     judge    accurately      takes   the

measure of a case and articulates a convincing rationale, "an

appellate court should refrain from writing at length to no

other end than to hear its own words resonate."                     Lawton v. State

Mut. Life Assur. Co., 101 F.3d 218, 220 (1st Cir. 1996); accord

Cruz-Ramos v. Puerto Rico Sun Oil Co., 202 F.3d 381, 383 (1st

Cir. 2000); Ayala v. Union de Tronquistas, Local 901, 74 F.3d

344, 345 (1st Cir. 1996); Holders Capital Corp. v. California

Union Ins. Co. (In re San Juan Dupont Plaza Hotel Fire Litig.),

989   F.2d    36,    38    (1st   Cir.   1993).         This   is    such   a   case.

Consequently, we affirm the judgment below for substantially the

reasons      elucidated      in    Chief       Judge    Laffitte's      thoughtful

rescript.

             We add only that subsequent to the date of Chief Judge

Laffitte's decision, this court decided Boateng v. Interamerican

Univ., 210 F.3d 56 (1st Cir. 2000).                The principles enunciated

in Boateng are controlling here, and leave no doubt but that

Marcano's action is barred under the doctrine of res judicata.

See id. at 61-63.          We need go no further.


                                         -3-
Affirmed.   See 1st Cir. R. 27(c).




                              -4-